DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is depended on canceled claim and it is not clear on dependency of claim 31.
For the purpose of examination, claim 31 is depended on claim 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Yang et al. (US 20130134867).
Claim 25, AAPA discloses a LED chip, comprising:
a substrate 10p (Fig. 1);
an epitaxial stacked layer 20p which comprises an N-type semiconductor layer 70P, an active region and a P-type semiconductor layer, wherein said N-type semiconductor layer, said active region and said P-type semiconductor layer are stacked in sequence; 
a transparent electric conductive layer 40p stacked on said P-type semiconductor layer of said epitaxial stacked layer 20p (Fig. 1-7, AAPA);
AAPA fails to teach that a passivation protective layer, having a plurality of passive-layer holes, being stacked on said transparent electric conductive layer such that said passive-layer holes are corresponding to different positions of said transparent electric conductive layer respectively, wherein an N-type exposed portion is formed around at least one of said passive layer holes while stacking said passivation protective layer on said transparent electric conductive layer and extended from said passivation protective layer to said N-type 
an electrode assembly, which comprises an N-type electrode and a P-type electrode,
wherein said N-type electrode is electrically linked with said N-type semiconductor layer of
said epitaxial stacked layer, and a portion of said P-type electrode, passing through said
plurality of passive-layer holes of the passivation protective layer, is electrically linked with
said transparent electric conductive.
Yang suggests that a passivation protective layer 32 (Fig. 3) , having a plurality of passive-layer holes 33a & 35a, being stacked on said transparent electric conductive layer 29 such that said passive-layer holes are corresponding to different positions of said transparent electric conductive layer 29 respectively, wherein an N-type exposed portion 35a is formed around at least one of said passive layer holes while stacking said passivation protective layer 32 on said transparent electric conductive layer 29 and extended from said passivation protective layer to said N-type semiconductor layer, such that a portion of said N-type semiconductor is exposed at said N-type exposed portion 23 (Fig. 3)  ; and
an electrode 33a & 35a assembly, which comprises an N-type electrode and a P-type electrode, wherein said N-type electrode 35a is electrically linked with said N-type semiconductor layer 23 of said epitaxial stacked layer, and a portion of said P-type electrode 35a, passing through said plurality of passive-layer holes of the passivation protective layer, is electrically linked with said transparent electric conductive 29 (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide a passivation protective layer, 
an electrode assembly, which comprises an N-type electrode and a P-type electrode,
wherein said N-type electrode is electrically linked with said N-type semiconductor layer of
said epitaxial stacked layer, and a portion of said P-type electrode, passing through said
plurality of passive-layer holes of the passivation protective layer, is electrically linked with
 said transparent electric conductive with AAPA as taught by  Yang in order to  improving light emitting efficiency (para. 0029)  and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 26, AAPA & Yang disclose that said an N-type exposed portion (adjacent from element 35a) is extended extending from said passivation protective layer to said N-type semiconductor layer 23 of said epitaxial stacked layer through said transparent electric conductive layer 29 and said P-type semiconductor layer of said epitaxial stacked layer and said active region (Yang, Fig. 3). 
Reclaim 27, AAPA & Yang disclose that said N-type electrode 35a is formed on said N-type semiconductor layer 23 of said epitaxial stacked layer in such a manner that said N-type 
Reclaim 28, AAPA & Yang disclose that said N-type P-type electrode 33a is formed on said P-type semiconductor layer 27 of said epitaxial stacked layer in such a manner that said P-type electrode of said electrode assembly is electrically linked with said P-type semiconductor layer (AAPA, Fig. 6B, Yang, Fig. 3).
Reclaim 29, AAPA & Yang disclose that said P-type electrode has a plurality of finger members formed in said plurality of passive-layer holes of said passivation protective layer respectively, wherein said plurality of finger members of said P-type electrode are electrically linked with said transparent electric conductive layer respectively at different positions thereof (Yang, Fig. 1). 
Reclaim 30, AAPA & Yang disclose that said plurality of finger members of said P-type electrode comprises a first group of finger members and a second group of finger members, wherein the first and second group of the finger members are extended along a peripheral edge of said chip from one end portion to an opposing end portion of said chip (AAPA, Fig. 6B, Yang, Fig. 1).
Reclaim 31, AAPA & Yang disclose that said plurality of finger members of said P-type electrode comprises a first group of finger members, a second group of finger members and a third group of finger members, wherein said first and second group of finger members are extended along a peripheral edge of said chip from one end portion to an opposing end portion of said chip, while said third group of finger members is retained at said second end portion of said chip (AAPA, Fig. 6B, Yang, Fig. 1).

Reclaim 33, AAPA & Yang disclose that said substrate is selected from the group consisting of sapphire substrate, silicon substrate and silicon-carbide substrate (AAPA, Fig. 6B, Yang, Fig. 1 & 3).
Reclaim 34, AAPA & Yang disclose that said P-type semiconductor layer and said N-type semiconductor layer of said epitaxial stacked layer are gallium carbide layers (AAPA, Fig. 6B, Yang, Fig. 1 & 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 47-50 allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.

Also, the prior art does not teach or render obvious “- - stacking a passive base layer on said transparent electric conductive layer- - passive-layer holes of said passivation protective layer” with combination of other claim limitations in claim 49.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899